Citation Nr: 1012147	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-38 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
wrist disability, to include a compensable rating prior to 
August 21, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1959 to March 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  For the period before August 21, 2009, the Veteran's 
left wrist disability was not characterized by dorsiflexion 
less than 15 degrees, by palmar flexion in line with the 
forearm, or by ankylosis of the wrist.

2.  The Veteran does not have ankylosis in his left wrist.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a left 
wrist disability, to include a compensable rating earlier 
than August 21, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the 
Veteran's service-connected status post fracture left 
navicular bone, left wrist with mild degenerative changes 
("left wrist disability") is more disabling than currently 
evaluated.  Initially, the Board notes that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in an April 2004 letter, VA informed the 
Veteran of the evidence VA had received to date, the 
evidence VA was responsible for obtaining, how the Veteran 
could help VA going forward, and what the evidence must show 
to support his claim.  The Veteran was not informed about 
how VA determines disability ratings and effective dates; 
however, there is no indication that the Veteran's claim was 
prejudiced by this oversight.  See Shinseki v. Sanders, 129 
S. Ct. 1696, 1704-05 (2009) (holding that only prejudicial 
notice errors merit remand).

In addition, VA has a duty to assist a claimant in the 
development of the claim.  This duty includes (1) assisting 
the claimant in the procurement of service treatment records 
and other pertinent records and (2) providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must 
consider whether the claimant was given adequate notice, and 
if not, whether the claimant was prejudiced thereby).

The RO obtained the Veteran's VA treatment records.  The 
Veteran did not indicate that he sought any private 
treatment during the course of his appeal.  Additionally, 
the Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.

The Veteran was also afforded two VA examinations (in 
February 2005 and August 2009).  The Veteran objected to 
adequacy of the February 2005 examination because his pain 
medication interfered with his thought process on the day of 
the examination, and consequently, he was unable to think 
clearly and therefore "said some things that were not 
correct."  Among other things, he mistakenly thought (at the 
time of the examination) the examiner was questioning him 
about his right wrist rather than his left wrist.

Subsequently, the RO scheduled the Veteran for another 
examination in August 2009.  The Veteran now objects to the 
adequacy of that examination as well.  VA-provided medical 
examinations must be legally "adequate."  Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).  To that end, examinations 
must be both "thorough and contemporaneous."  Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1995); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient detail" 
to enable the Board to make a "fully informed evaluation."  
Id.

The Veteran argues that the August 2009 examination was 
inadequate because the examination report does not 
accurately reflect the conversation that took place between 
the Veteran and the examiner.  In essence, the Veteran 
raises two contentions.  First, he points out that the 
examination report reflects that the Veteran complained of a 
"dull" ache that occurred twice or three times each month 
and lasted no longer than twenty-four hours at a time.  He 
asserts that he made no such statement to the examiner.  
Rather, he asserts that in response to the examiner's 
inquiry as to whether the pain was a dull pain, he answered, 
"No.  It [is] severe and keeps me awake at night."

Second, the Veteran argues that the range of motion testing 
was inaccurately measured.  He argues, "[t]he examiner 
stated that dorsiflexion was measured at 40 degrees which is 
normal, but the fact is that I was not able to move my left 
wrist as [the] examiner requested.  Therefore how can he say 
he measured the dorsiflexion at 40 degrees?"

The actual examination report, discussed in greater detail 
below, states, "[a]t the beginning of the examination, 
dorsiflexion was measured at 40 degrees.  The veteran then 
refused further examination."  The Veteran objects to that 
statement.  He contends, "I did not refuse to try to move my 
left wrist.  I could not move it due to pain and limited 
motion."

The Board has reviewed the examination report and finds that 
the examination was adequate.  Most significantly here, the 
Board notes that the Veteran had some range of motion of the 
left wrist.  The Veteran himself concedes that he had 
"limited motion."  Whether the range of motion was truly 40 
degrees-or something less than 40 degrees-is immaterial to 
the outcome here because (as described in greater detail 
below) the Veteran is already receiving the maximum 
schedular rating permitted under the rating criteria absent 
a showing of ankylosis (immobility and consolidation of a 
joint).  There is no evidence of ankylosis in the record.  
Accordingly, the Board finds that the examination was 
adequate because the error, if any, contained in the August 
2009 examination report was harmless error in that it did 
not affect the outcome here.  In other words, even assuming 
that what the Veteran says about the examination is true, 
there is no possibility that an increased rating is 
warranted by the evidence here because the Veteran does not 
allege-and the evidence does not show-ankylosis of the left 
wrist.

In short, VA has fulfilled its duty to assist in every 
respect.
II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities.  The rating 
percentages represent, as far as practically can be 
determined, the average impairment of the Veteran's earning 
capacity.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a Veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may 
assign an effective date up to one year before the date the 
claimant's application for increase was received, provided 
it is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins March 30, 2003 (one year before 
the Veteran filed his claim for increased rating), and 
continues to the present time.

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Because weakness is "as important as 
limitation of motion," a joint which becomes painful on use 
is regarded as "seriously disabled."  38 C.F.R. § 4.40.  In 
addition, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in June 1988 the RO established service 
connection for residuals of a left wrist injury and assigned 
a noncompensable evaluation.  In the March 2005 rating 
decision that is the subject of this appeal the RO declined 
to increase the evaluation.  The Veteran appealed, and in an 
October 2009 rating decision, the RO re-characterized the 
Veteran's disability as status post fracture left navicular 
bone, left wrist with mild degenerative changes, and 
increased the evaluation to 10 percent disabling, effective 
August 21, 2009.  The Veteran contends that his service-
connected left wrist disability is more disabling than 
currently evaluated.

The RO rated the Veteran's left wrist disability under 
Diagnostic Code (DC) 5215, which pertains to limitation of 
motion of the wrist.  Under DC 5215, a maximum 10 percent 
rating is warranted where there is dorsiflexion less than 15 
degrees, or where palmar flexion is limited in line with the 
forearm.  DC 5214 pertains to ankylosis of the wrist and 
provides for ratings greater than 10 percent where there is 
ankylosis (favorable or otherwise) of the wrist.  38 C.F.R. 
§ 4.71a, DCs 5214, 5215.

Turning to the relevant evidence of record, the Board notes 
that the Veteran underwent a VA examination in February 
2005.  (The Board notes that the Veteran objected to the 
adequacy of this examination and was granted another 
examination; the Board takes that fact into account in its 
analysis below.)  The examination report states that the 
Veteran was somewhat incredulous that he was there for 
evaluation of his wrist and that he had no problems with his 
wrist and had not requested an increased rating for his 
wrist disability.  The Veteran reported that his wrist 
disability did not interfere with his ability to perform his 
various job duties.  He reported no flare-ups or 
incapacitating episodes of wrist pain.

Physical examination revealed no evidence of redness, heat, 
swelling, or deformity.  There was no tenderness to 
palpation.  Range of motion testing showed dorsiflexion to 
40 degrees; palmar flexion to 40 degrees; ulnar deviation to 
35 degrees; and radial deviation to 10 degrees.  There was 
no pain on motion and no additional limitation of motion 
after repetitive motion.  No X-rays were obtained.  The 
examiner opined that the Veteran's left wrist disability was 
asymptomatic.

In August 2009, the Veteran underwent another VA 
examination.  (As discussed above, the Board notes that the 
Veteran objects to the adequacy of the August 2009 
examination; the Board takes that fact into account in its 
analysis below.)  The Veteran complained of a dull ache of 
the left wrist which occurred two to three times per month 
and never lasted more than twenty-four hours at a time.  He 
also reported experiencing, on rare occasions, severe 
fleeting pain that lasted less than one second.  He stated 
that the pain had been episodic since 1959 and had, over 
time, progressed to some degree.  He denied experiencing 
flare-ups.  He reported that he was right-hand dominant.

Physical examination showed no heat, swelling, or erythema 
(redness of skin).  Regarding limitation of motion testing, 
the examiner recorded the following, "At the beginning of 
the examination, dorsiflexion was measured at 40 degrees.  
The veteran then refused further examination.  No palmar 
flexion, radial deviation or ulnar deviation.  He refused 
Phalen's test and Tinel's test.  The veteran quot[ed] 
discomfort during range of motion.  The veteran did agree to 
x-rays."

An X-ray of the left wrist revealed mild degenerative 
changes, with no acute bone or joint abnormalities.  The 
examiner diagnosed the Veteran with status post fracture, 
left navicular bone with mild degenerative changes.  The 
examiner commented that the Veteran's subjective complaints 
appeared inconsistent with the documented objective 
evidence.  In addition, the examiner stated that range of 
motion testing "can be rendered inaccurate by suboptimal 
effort as well as psychosocial overlays," but he could not 
say to what degree such factors impacted these measurements.

The Veteran contends he is entitled to a compensable rating 
for the period before August 21, 2009; and to a rating 
greater than 10 percent for the period beginning August 21, 
2009.

1.  The Period Before August 21, 2009

The Veteran contends he is entitled to a compensable rating 
for the period before August 21, 2009.  As discussed above, 
a 10 percent rating is warranted where there is dorsiflexion 
less than 15 degrees or where palmar flexion is limited in 
line with the forearm.  In support of his claim, the Veteran 
submitted a letter from a private physician-dated August 
1987-that discussed, in relevant part, the extent of the 
Veteran's left wrist disability.  (The Board notes that the 
August 1987 letter was submitted directly to the Board, 
without a waiver of RO consideration; however, the letter is 
a photocopy of the original letter that was submitted to VA 
in August 1987.  Accordingly, the Board may proceed to rule 
on the merits of the case without a waiver of RO 
consideration.)

There are two reasons why the August 1987 letter does not 
assist the Veteran's case here.  First, the letter predates, 
by more than one year, the date of the Veteran's claim for 
an increased rating.  As a general rule, the effective date 
of an award for compensation benefits is the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  However, when VA 
grants a claim for an increased rating, it may assign an 
effective date up to one year before the date the claimant's 
application for increase was received, provided it is 
factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, then, the Board 
may grant an increase as far back as March 30, 2003, 
provided it is factually ascertainable that an increase in 
disability occurred within that timeframe (e.g. from March 
30, 2003, to March 29, 2004).

The August 1987 letter may not be used as a basis for an 
increased rating for the period before the Veteran filed his 
claim (before March 30, 2003) because it is not evidence 
that an increase in severity occurred within the timeframe 
from March 30, 2003, to March 29, 2004.  Accordingly, a 
compensable rating is not warranted for the period before 
March 30, 2004, because there is no evidence that an 
increase in severity occurred within the timeframe from 
March 30, 2003, to March 29, 2004.

The second reason the evidence is unavailing here is that-
even if it were considered on its merits-neither the August 
1987 letter nor any other evidence in the record shows 
either that the Veteran's dorsiflexion was at any time 
before August 21, 2009, less than 15 degrees, or that his 
palmar flexion was limited in line with his forearm (the 
required showings for a 10 percent rating).  The only 
evidence in the record, during the relevant time period, 
that includes range of motion measurements for the Veteran's 
left wrist was the February 2005 VA examination, which found 
that the Veteran had 40 degrees of both dorsiflexion and 
palmar flexion.  Though the Board recognizes that the 
Veteran objected to the adequacy of that examination, 
because he was confused on that particular occasion, surely 
the physical measurements taken at the examination were not 
confounded merely because the Veteran was confused and made 
statements that he did not intend to make.  (Moreover, even 
if the Board were to throw out the February 2005 VA 
examination altogether, there is no other evidence in the 
record to show that at any time before August 21, 2009 
either the dorsiflexion of the Veteran's left wrist was 
limited to 15 degrees or less or the palmar flexion of his 
left wrist was limited in line with his forearm.)

In short, the evidence does not support an increased rating 
for the period before August 21, 2009.

2.  The Period Since August 21, 2009

The Veteran also contends he is entitled to a rating greater 
than 10 percent for the period since August 21, 2009.  The 
Board has reviewed all the evidence from that time period 
and finds that the evidence does not support an increased 
rating.

As discussed above, a schedular rating in excess of 10 
percent for a wrist disability is only warranted where there 
is ankylosis (favorable or otherwise) of the wrist.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

Here, there is no evidence (lay or medical) to indicate that 
the Veteran has ankylosis of the left wrist.  The only 
medical evidence-from the relevant time period-that 
evaluated the Veteran's left wrist was the August 2009 VA 
examination.  That examination made no findings of 
ankylosis.  Nor does the Veteran appear to claim, anywhere 
in the record, that he has ankylosis of the left wrist.  
Accordingly, a schedular rating in excess of 10 percent for 
the Veteran's left wrist disability is not warranted.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for higher ratings for the Veteran's service-
connected disability but that evidence supporting higher 
ratings has not been submitted.  Second, even if it were to 
be concluded that the schedular criteria were inadequate, 
the Veteran has not shown that his service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with his employment.  On 
no occasion did an examiner opine that the Veteran was not 
fit to go to work because of his service-connected 
disability.  Nor does the Veteran appear to have argued at 
any point that he his left wrist disability has 
significantly interfered with his employment (or his 
potential employment).  In fact, at the Veteran's VA 
examination in February 2005, the Veteran reported that his 
wrist disability did not interfere with his ability to 
perform his various job duties.

The Board finds that the disability ratings recognized 
herein are not an unfair or inaccurate assessment of the 
effect the Veteran's service-connected disability has on his 
employment (or his potential employment).  Accordingly, 
because this case does not present a truly "exceptional or 
unusual disability picture," referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the weight of the 
credible evidence shows that the Veteran's service-connected 
left wrist disability was 0 percent disabling before August 
21, 2009; and that it has been no more than 10 percent 
disabling since August 21, 2009.

Finally, the Board has considered the Veteran's assertion of 
pain in the left wrist.  The Board finds that the ratings 
recognized herein adequately provide for the Veteran's pain, 
in addition to any loss of range of motion that he 
experiences.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the 
Board rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in support 
of its determination that the veteran is not entitled to the 
benefit of the doubt) (internal quotations omitted).

As such, a rating in excess of 10 percent for a left wrist 
disability, to include a compensable rating prior to August 
21, 2009 is denied on both a schedular basis and on an 
extraschedular basis.


ORDER

A rating in excess of 10 percent for a left wrist 
disability, to include a compensable rating prior to August 
21, 2009, is denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


